Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered January 9, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted criminal mischief in the second degree and criminal possession of stolen property in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted criminal mischief in the second degree (Penal Law §§ 110.00, 145.10) and criminal possession of stolen property in the fourth degree (§ 165.45 [5]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, P.J., Smith, Valentino, Whalen and DeJoseph, JJ.